PER CURIAM.
Appellants seek review of a temporary injunction entered without notice. Because the temporary injunction does not “define the injury, state findings by the court why the injury may be irreparable, [or] give the reasons why the order was granted without notice” as required by Florida Rule of Civil Procedure 1.610(a)(2), or set a bond as required by Florida Rule of Civil Procedure 1.610(b), it is reversed. See generally United, Farm Workers of America v. Quincy Corp., 681 So.2d 773 (Fla. 1st DCA 1996).
REVERSED.
WEBSTER, VAN NORTWICK and PADOVANO, JJ., concur.